Citation Nr: 0841420	
Decision Date: 12/03/08    Archive Date: 12/09/08

DOCKET NO.  05-27 288	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Richard Rasmussen, Associate Counsel




INTRODUCTION

The veteran had active military service from March 1968 to 
March 1970.  He also had service in the Reserves.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois.

The Board notes that the veteran was scheduled for a hearing 
before the Board in August 2008.  However, on the day of the 
hearing, the veteran submitted a statement indicating that he 
would not attend the hearing.  Instead, the record was held 
open for sixty days so that the veteran could obtain and 
submit additional evidence.  Under these circumstances, the 
Board finds that the veteran has been afforded his right to a 
hearing and that his request to testify before the Board has 
been withdrawn.  See 38 C.F.R. §§ 20.700, 20.704 (2008).  The 
Board also notes that in September 2008, the veteran 
submitted additional evidence in support of his claim-at 
which time the veteran's representative waived review by the 
agency of original jurisdiction (AOJ).  In light of the 
remand below, the AOJ will nevertheless have an opportunity 
to review the newly submitted evidence.

By a December 2005 rating decision, the RO denied service 
connection for bilateral hearing loss and tinnitus.  The 
veteran filed a notice of disagreement with respect to the 
determinations regarding both claims and, in January 2008, 
the RO furnished him a statement of the case.  However, no 
substantive appeal as to either issue has been received.  
Inasmuch as a substantive appeal of the bilateral hearing 
loss and tinnitus claims has not been made a part of the 
record, the Board will not address those issues.  See 
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.200, 20.202 
(2008).




REMAND

Regarding the claim on appeal, the Board finds that further 
development is necessary.

The veteran asserts that he developed PTSD as a result of 
traumatic combat experiences during his active military 
service, including firefights and witnessing the deaths of 
fellow soldiers.  Specifically, the veteran states that he 
has had trouble sleeping for several years.  In addition, the 
veteran's wife states that the veteran's sleep habits have 
become increasingly difficult and that the veteran often 
cries out during the night.

Service connection may be established for a disability 
resulting from disease or injury incurred in, or aggravated 
by, active military service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§  3.303, 3.304 (2008).  In order to warrant a 
grant of service connection for PTSD, the evidence must 
corroborate the occurrence of an in-service stressor 
experienced by the claimant, include a medical diagnosis of 
PTSD, and demonstrate a link between current symptoms and the 
verified in-service stressor.  38 C.F.R. §§ 3.304(f).  
Section 4.125(a) requires the diagnosis to conform to the 
fourth edition of the American Psychiatric Association's 
Diagnostic and Statistical Manual of Mental Disorders (DSM-
IV).  In general, the criteria for establishing a diagnosis 
of PTSD in accordance with DSM-IV are:  exposure to a 
traumatic event; re-experiencing the event; avoidance; 
increased arousal; duration over one month; and associated 
impairment.  

Regarding an in-service stressor, the veteran's lay testimony 
alone (in the absence of clear and convincing evidence to the 
contrary) may establish the occurrence of a claimed in-
service stressor if:  (1) the evidence established that the 
veteran engaged in combat with the enemy; (2) the claimed 
stressor is related to that combat; and 
(3) the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service.  38 C.F.R. § 3.304(f)(1).

A review of the veteran's personnel records reveals that the 
veteran engaged in combat with the enemy.  His personnel 
records show that the veteran's military occupational 
specialty was as a light weapon infantryman.  Additionally, 
the veteran received the Combat Infantryman Badge and a 
Bronze Star Medal with "V" Device as a result of his 
service in Vietnam.  The citation to accompany the Bronze 
Star showed that the veteran engaged in combat with the 
enemy.

Because there is no clear and convincing evidence to the 
contrary and the veteran's claimed stressors are consistent 
with the circumstances of his service, the evidence of record 
establishes the occurrence of in-service combat stressors.  
See 38 C.F.R. § 3.304(f)(1).  Given the establishment of in-
service stressors, the evidence must show that the veteran 
has a diagnosis of PTSD and that the condition is linked to 
an established in-service stressor in order for service 
connection to be warranted.

The veteran's service medical records do not contain evidence 
relating to treatment for a psychiatric disability, including 
PTSD-the psychiatric portion of his February 1970 separation 
examination was normal.  In March 2004, the veteran underwent 
VA examination in connection with this claim.  At the 
examination, the veteran complained of anxiety, trouble 
sleeping, and antisocial behavior.  After reviewing the 
claims file and examining the veteran, the examiner diagnosed 
the veteran with generalized anxiety disorder.  The examiner 
specifically stated that the criteria for PTSD were not met, 
but did not go into any further detail.

In August 2008, the veteran submitted a note from W.G., a 
Doctor of Osteopathic Medicine at the Dyer Family Practice 
South of St. Margaret Mercy Medical Associates in Dyer, 
Indiana.  Dr. W.G. provided a prescription note with a 
handwritten diagnosis of PTSD.  It is unclear from this 
document if the diagnosis of PTSD was made in accordance with 
DSM-IV diagnostic criteria or if the diagnosis was linked to 
an in-service stressor.

Given that the veteran has submitted evidence indicating that 
he has now been diagnosed with PTSD, the veteran should be 
scheduled for another VA psychiatric evaluation in order to 
determine definitively whether he has PTSD in accordance with 
DSM-IV diagnostic criteria and whether the diagnosis is 
traceable to an in-service stressor.  In addition, the AOJ 
should attempt to obtain all relevant private treatment 
records from St. Margaret Mercy Medical Associates and any 
other private medical facility identified by the veteran on 
remand.

Accordingly, the case is REMANDED for the following actions:

1.  Ask the veteran to identify all 
treatment providers who might possess 
evidence relevant to the claim of service 
connection for PTSD.

2.  Request treatment records from St. 
Margaret Mercy Medical Associates and any 
other medical facility identified by the 
veteran.  Obtain releases from the 
veteran as necessary.

3.  Schedule the veteran for 
psychological testing and psychiatric 
examination.  (Advise the veteran that 
failure to appear for an examination as 
requested, and without good cause, could 
adversely affect his appeal.  See 
38 C.F.R. § 3.655 (2008).)  The entire 
claims file, including a complete copy of 
this remand, should be made available to, 
and reviewed by, the examiner designated 
to examine the veteran.  Psychological 
testing should be conducted with a view 
toward determining whether the veteran 
meets the DSM-IV criteria for a diagnosis 
of PTSD.  The examiner should review the 
test results, examine the veteran, and 
provide an opinion as to whether the 
veteran has symptomatology that meets the 
DSM-IV diagnostic criteria for PTSD.  If 
so, the examiner should identify the 
specific stressor(s) underlying the 
diagnosis, and should comment upon the 
link between the current symptomatology 
and the veteran's stressor(s).  All 
examination results, along with the 
complete rationale for the opinions 
provided, to include citation to 
pertinent evidence of record and/or 
medical authority, as appropriate, should 
be set forth.

4.  After undertaking any other 
development deemed appropriate, re-
adjudicate the claim of service 
connection for PTSD.  If the benefit 
sought is not granted, furnish the 
veteran and his representative with a 
supplemental statement of the case (SSOC) 
and afford them an opportunity to respond 
before the record is returned to the 
Board for further review.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until he is notified by VA.  The veteran has the 
right to submit additional evidence and argument on the 
matter the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008). 



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2008).

